UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1326



KENNETH WAYNE DODSON,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF DEFENSE; DEFENSE
MAPPING AGENCY; DEIDRA HUNGERFORD, in her
official capacity at the Defense Mapping
Agency; KAREN GRUMBINE, in her official capac-
ity at the Defense Mapping Agency; SANDRAL J.
DANIELL, in her official capacity at the De-
fense Mapping Agency; STEPHANIE BLACKSHEAR, in
her official capacity at the Defense Mapping
Agency; GRANDVILLE PETERSON, in his official
capacity at the Defense Mapping Agency; RUBY
THOMAS, in her official capacity at the
Defense Mapping Agency; JAMES BRUNGER, in his
official capacity at the Defense Mapping
Agency; MR. SMITH, Security Officer,
                                           Defendants - Appellees,



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-918-A)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Kenneth Wayne Dodson, Appellant Pro Se.    Rachel Celia Ballow,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his employment discrimination action. We have
reviewed the record and the district court's order and find no

reversible error. Dodson failed to plead or prove that he had

exhausted administrative remedies or that those remedies were con-

stitutionally deficient. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2